               Case 3:20-cv-00136-SLH Document 32 Filed 04/06/21 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     T.B., by and through her natural parent      )
     and guardian, Brittany Bryner,               )
                                                  )
            Plaintiff                             )          CASE NO. 3:20-cv-00136
                                                  )
                v.                                )
                                                  )
                                                  )          ELECTRONICALLY FILED
     Ferndale Area School District, Travis        )
     Robison,                                     )
                          Defendants              )
                                                  )
                                                  )
                                                  )


       STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL CLAIMS AGAINST
                                DEFENDANTS

            AND NOW, come the parties, by and through their undersigned counsel and hereby

     stipulate that all claims raised in Plaintiff’s Complaint against the Defendants, Ferndale Area

     School District and Travis Robison are hereby dismissed with prejudice. The parties have agreed

     and fully executed a settlement agreement.

                                                  Respectfully submitted,

     /s/ Jennifer O. Price                                /s/ Jennifer L. Dambeck

     The Law Of ce of Jennifer O. Price                   Beard Legal Group, P.C.

     3950 William Penn Highway, Suite 6                   3366 Lynnwood Drive

     Murrysville, PA 15668                                Altoona, PA , 16602

     (724) 519-7587                                       (814) 943-3304

     PA Bar No. 306382                                    PA Bar No. 312999




                                                      1
fi
